Atkinson, J.
This was a suit to enjoin the cutting of timber. The plaintiff and defendant claimed separate tracts of land from a common source of title. There was a conflict of evidence as to whether the land from which the timber was being taken was a part of the plaintiff’s tract. In the circumstances the judge did not abuse his discretion in refusing a temporary injunction.

Judgment affirmed.


All the Justices concur.

W. T. Burlchalter and Kirkland & Kirkland, for plaintiff.
W. E. Lcmier, for defendants.